Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 1 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 2 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 3 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 4 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 5 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 6 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 7 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 8 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 9 of 10
Case 9:19-bk-11573-MB   Doc 198 Filed 09/18/19 Entered 09/18/19 15:20:59   Desc
                         Main Document    Page 10 of 10
